NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 9, 2019*
                                  Decided May 10, 2019

                                         Before

                           JOEL M. FLAUM, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge


No. 18-1888

SUSAN M. TOMAS,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 07 CV 4542
ILLINOIS DEPARTMENT OF
EMPLOYMENT SECURITY, et al.,                    Sharon Johnson Coleman,
     Defendants-Appellees.                      Judge.


                                       ORDER

      Susan Tomas, who is white and Polish, sued the Illinois Department of
Employment Security and its employees under Title VII and the Fourteenth
Amendment after she was passed over for a promotion. She also asserted that the
defendants retaliated against her for filing a discrimination charge with the Equal
Employment Opportunity Commission. Lastly, she brought discrimination and

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1888                                                                        Page 2

retaliation claims against both her union—the American Federation of State, County,
and Municipal Employees, Local 1006—and union officials for inadequately
investigating her allegations and declining to file grievances on her behalf. The district
court granted the defendants’ motions for summary judgment. Because Tomas failed to
present evidence that her employer or union treated her unfavorably based on her race,
national origin, or protected activity, we affirm the judgment.

       Tomas, whose job at the Department involved processing unemployment claims,
bases her suit on two episodes. First, after Tomas suggested to a coworker that the
Department denied an applicant benefits because he is white, Tomas’s manager orally
counseled her not to comment on race in the workplace. (The collective bargaining
agreement states explicitly that oral counseling is not disciplinary, and the record shows
that counseling does not result in docked time, pay, or seniority.) Tomas filed a
discrimination charge with the EEOC, alleging that a non-white employee was not
disciplined for similar conduct.

       The second episode occurred months later, when the Department promoted
Tomas on a probationary basis to a similar job involving more complex claims. The
Department, however, declined to offer her the position permanently. During the
probationary period, Tomas’s supervisor was a white, Ukrainian woman. (According to
Tomas, Ukrainians generally dislike Polish people.) The supervisor showed Tomas how
to perform the new job and gave her training materials. But after only a few weeks, the
Department returned her to her former position because she was not keeping up with
her assignments. Meanwhile, the Department gave an African-American employee in
another office an entire year to train for a promotion. Tomas filed another EEOC charge,
alleging discrimination and retaliation in not being promoted.

        Tomas also asked her union to file grievances against the Department on her
behalf, but the union—after investigating—declined to do so. As part of the
investigation, one union official interviewed several of Tomas’s coworkers of various
races, though Tomas saw her interview only two African-American employees. The
union’s grievance committee, which is separate from the local union branch, ultimately
decided that Tomas’s most compelling would-be grievance lacked merit.

      Based on these events, Tomas sued the Department and her superiors (“state
defendants”) as well as the union and the relevant union officials (“union defendants”).
These parties, she asserted, discriminated against her because she is white and Polish
and had previously filed a discrimination charge with the EEOC. See 42 U.S.C. §§ 1981,
No. 18-1888                                                                         Page 3

1983, 2000e-2(a), (c), 2000e-3(a). After discovery, all parties moved for summary
judgment.

       The district court granted the defendants’ motions. Regarding Tomas’s
discrimination claims, the court concluded that she failed to produce evidence from
which a jury could find that she suffered an adverse employment action while she was
meeting her employer’s legitimate expectations and that she was treated less favorably
than similarly situated, non-white and non-Polish employees. See Formella v. Brennan,
817 F.3d 503, 511 (7th Cir. 2016); Terry v. Gary Cmty Sch. Corp., 910 F.3d 1000, 1005–07
(7th Cir. 2018). The episode of oral counseling, the court said, was not actionable
discrimination because it was not an adverse employment action. The Department’s
decision not to promote Tomas permanently, the court continued, also was not
actionable because Tomas had not put forth evidence that she met the Department’s
legitimate expectations during her probationary period or that the defendants treated
her worse than similarly situated employees. Indeed, the court pointed out that, around
the same time, the Department promoted two other white, Polish employees. Finally,
regarding the claim against the union defendants, the court ruled that a jury could not
conclude that these defendants discriminated or retaliated against Tomas because the
record shows that they followed protocol when responding to her complaints.

       On appeal, Tomas first contests the district court’s conclusion that she did not
put forth evidence that the state defendants discriminated against her. She argues that
the record shows that the Department did not train her as well as non-white, non-Polish
employees and that it prematurely ended her probationary period.

        We agree with the district court that the state defendants were entitled to
summary judgment on these discrimination claims. Tomas failed to put forth evidence
that, taken holistically and viewed in her favor, could establish a prima facie case of
discrimination. First, oral counseling without a tangible consequence is not an adverse
employment action. See Abrego v. Wilkie, 907 F.3d 1004, 1012–13 n.2 (7th Cir. 2018).
Second, Tomas failed to show that she was meeting expectations while on probation; to
the contrary, the record shows that she did not keep up with the work to the detriment
of claimants seeking benefits. Third, she did not produce evidence from which it could
be inferred that the state defendants gave her less training than they gave to non-white
or non-Polish employees. Though she maintains that one African-American employee
in another office received a year of training, there was no evidence of a common
decision maker, which would be needed for a valid comparison. See Peirick v. Ind. Univ.-
Purdue Univ. Indianapolis Athletics Dep't, 510 F.3d 681, 688 (7th Cir. 2007). Moreover, the
No. 18-1888                                                                         Page 4

Department cut short another African-American employee’s probationary period and
promoted two other white, Polish employees. (Tomas suspects that the Department
promoted other Polish employees to cover up their discriminatory conduct against her,
but mere suspicion does not create a factual dispute, see Jordan v. Summers, 205 F.3d 337,
345 (7th Cir. 2000).)

        The district court also properly entered summary judgment for the state
defendants on Tomas’s retaliation claims. To stave off summary judgment, Tomas
needed to produce evidence that the defendants took an adverse employment action
against her for engaging in a protected activity. Burton v. Bd. of Regents of Univ. of Wis.
Sys., 851 F.3d 690, 695 (7th Cir. 2017). But Tomas’s only proof is suspect timing—her
probationary period started approximately four months after she filed her first EEOC
charge—and that generally is insufficient by itself to support a retaliation claim.
See Muhammad v. Caterpillar, Inc., 767 F.3d 694, 700–01 (7th Cir. 2014). Moreover, one
cannot retaliate for conduct that he or she does not know about, see Emerson v. Dart,
900 F.3d 469, 472 (7th Cir. 2018), and there is no evidence that Tomas’s supervisor knew
about the EEOC charge until after the probationary period.

       Finally, we also agree with the district court’s entry of summary judgment for the
union defendants. We apply the same standards to assess the claims under Title VII and
§ 1981 against the union defendants as we did to assess the claims against the state
defendants. See Green v. Am. Fed'n of Teachers/Ill. Fed'n of Teachers Local 604, 740 F.3d
1104, 1106–07 (7th Cir. 2014) (union and state defendants); Humphries v. CBOCS W., Inc.,
474 F.3d 387, 403 (7th Cir. 2007) (Title VII and § 1981). The union officials responded to
Tomas’s allegations and assisted her in the same manner as they do for other union
members. Tomas emphasizes that she saw one of the union officials interview only two
African-American coworkers during her investigation of Tomas’s case, but the record
shows that the defendant talked to several more employees, some of whom were white.
And ultimately, it was a grievance committee, apart from the local union, which
decided not to file a grievance on her behalf.

       We have considered Tomas’s remaining arguments and none has merit.

                                                                               AFFIRMED